SHEPHERD, J.
As a result of our recent decision in Losh v. McKinley, 86 So.3d 1150 (Fla. 3d DCA 2012), reversing an order granting *1015Carlin McKinley’s Petition to Determine Incapacity of her mother, Frances L. Losh, we now, in turn, reverse the companion order rendered April 20, 2012, granting McKinley’s “Petition for Order Authorizing Payment of Attorney’s Fee and Expenses.” See § 744.108(1), (2), Fla. Stat. (2012); In re Guardianship of Ansley, 94 So.3d 711, 713 (Fla. 2d DCA 2012) (“[A]n attorney’s entitlement to payment of reasonable fees and costs is subject to the limitation that his or her services must benefit the ward or the ward’s estate.”). McKinley’s Petition afforded no benefit to her mother.1
Reversed and remanded.

. In deference to the trial court, we note the order under review was entered prior to the issuance of our decision.